Title: From James Madison to Flanmand Dusar, 20 January 1803 (Abstract)
From: Madison, James
To: Dusar, Flanmand


20 January 1803, Department of State, Washington. Acknowledges Dusar’s 10 Jan. letter [not found] with the enclosed documents concerning his claim against Spain. A convention stipulating the appointment of commissioners to examine cases and make awards is now before the Senate for ratification. When the convention is ratified and the commissioners appointed, “public notice will be given to the claimants; till when it is best for you to retain the documents and then forward them to Madrid, the place where the commissioners are to meet.”

 

   
   Letterbook copy (DNA: RG 59, DL, vol. 14). 1 p.



   
   Flanmand Dusar was a Philadelphia merchant (Robinson, Philadelphia Directory for 1803 [Shaw and ShoemakerR. R. Shaw and R. H. Shoemaker, comps., American Bibliography: A Preliminary Checklist for 1801–1819 (22 vols.; New York, 1958–66). 4858], p. 78).


